ORDER
The Disciplinary Review Board having filed a report with the Court in DRB 02^432, recommending that RAYMOND T. LE BON of WESTMONT, who was admitted to the bar of this State in 1979, and who has been restrained from practicing law since July 1, 2000, be disbarred for the knowing misappropriation of funds in violation of In re Siegel, 133 N.J. 162, 627 A.2d 156 (1993), RPC 1.15(d) (failure to deliver funds to third party), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation);
And RAYMOND T. LE BON having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that RAYMOND T. LE BON be disbarred,' effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that RAYMOND T. LE BON be and hereby is permanently restrained and enjoined from practicing law; and it is further
*516ORDERED that RAYMOND T. LE BON comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by RAYMOND T. LE BON pursuant to Rule 1:21-6, which were restrained from disbursement by Order of the Court filed May 31, 2000, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.